 

EXHIBIT 10.1

 

EMPLOYMENT AGREEMENT

 

                                                This Employment Agreement (this
“Agreement”) is entered into as of March         , 2008, by and between OpBiz,
L.L.C. (“Employer”), and Dean DiLullo (“Employee”).

 

1.                                       Employment.  Employer hereby employs
Employee, and Employee hereby accepts employment by the Employer, as Employer’s
Executive Vice President & Chief Operating Officer to perform such executive,
managerial or administrative duties, commensurate with Employee’s position, as
Employer may specify from time to time, during the Specified Term as defined in
Section 2.  The Chief Operating Officer will serve as a key member of the
executive team to lead the execution and attainment of the Employer’s vision and
goals as directed by the Executive Committee of the Board of Managers pursuant
to an agreed organizational chart including, without limitation, the following:

 

a.                                       Ensuring that departmental business
plans are established and implemented to achieve approved goals within
established timetables and approved resources;

 

b.                                      Ensuring all operating goals are met to
produce the maximum potential guest experience, provide for forecasted financial
returns, and meet the organization’s established cost-control objectives with a
focus on increasing overall profitability for the Employer;

 

c.                                       Providing leadership in the
development, execution, and monitoring of business plans, fiscal budgets,
division operations, and marketing strategies to produce both short-term and
long-term profitability for Employer;

 

d.                                      Performing regular assessments of all
aspects of the Employer’s operations to ascertain both short-term and long-term
additional improvements to guest experience, financial returns, and
cost-controls;

 

e.                                       Liaising with the Employer’s
President & Chief Executive Officer with respect to the foregoing; and

 

f.                                         Such other activities as are
requested by the Executive Committee of the Board of Managers from time to time.

 

2.                                       Effective Date; Specified Term.  This
Agreement shall be effective as of Employee’s commencement date.  Subject to
earlier termination as provided herein, the term of the Employee’s employment
hereunder shall commence on March 24, 2008 and terminate on the third (3rd)
anniversary thereof (the “Specified Term”).  If Employee remains employed by
Employer following the Specified Term, any such employment shall be on an
at-will basis, unless the parties agree in writing to extend the Specified Term.

 

1

--------------------------------------------------------------------------------


 

3.                                       Compensation.

 

a.                                       Base Salary.  During the Specified
Term, in consideration of the performance by Employee of Employee’s obligations
hereunder to Employer and its parents, subsidiaries, affiliates, and joint
ventures (collectively, the “Employer Group”), Employer shall pay Employee an
annual base salary (the “Base Salary”) of $350,000.00 subject to annual review
by the Employer.  The Base Salary shall be payable in accordance with the
payroll practices of Employer as in effect from time to time.

 

b.                                      Bonus Compensation.  Employee is
eligible to participate in Employer’s discretionary management bonus program as
formulated from time to time by Employer’s President & Chief Executive Officer
in his or her sole discretion (“Employer Bonus Program”), with the possibility
of receiving up to 50% of Employee’s Base Salary based on achievement of
Employer EBITDA goals as determined by the Employer’s Board of Managers from
time to time.  For the first year of Employee’s employment, Employee’s bonus
will be determined on a sliding scale such that 25% of Employee’s Base Salary
(i.e., 50% of the potential bonus) would be paid out in the event that EBITDA of
$80mm is achieved and 50% of Employee’s Base Salary (i.e., 100% of the potential
bonus in the aggregate) would be paid out in the event that $99.7mm or greater
EBITDA is achieved.  In such year, no bonus shall be payable in the event EBITDA
is below $80mm.

 

c.                                       Employee Benefit Programs.  During the
Specified Term, Employee shall be entitled to participate in Employer’s employee
benefit plans as are generally made available from time to time for similarly
situated executives with Employer, subject to the terms and conditions of such
plans, and subject to Employer’s right to amend, terminate or take other similar
actions with respect to such plans.  Notwithstanding the foregoing, Employer
shall reimburse Employee for all COBRA expenses incurred by Employee for the
period commencing on the first date of the Specified Term and ending on the
first date that Employee becomes eligible to participate in said Employer’s
employee benefit plans.

 

d.                                      Business Expense Reimbursements. 
Employer will pay or reimburse Employee for all reasonable out-of-pocket
expenses, including travel expenses, Employee incurs during the Specified Term
in the course of performing Employee’s duties under this Agreement upon timely
submission of appropriate documentation to Employer, as prescribed from time to
time by Employer.

 

e.                                       Options.  It is the Employer’s
intention to review performance on or before the sixth (6th) month following the
Commencement Date and, based on that review but subject to the prior approval of
the Nevada Gaming Commission, the availability of an exemption from registration
under applicable securities laws,

 

 

2

--------------------------------------------------------------------------------


 

                                                and any necessary corporate
approvals, grant Employee options to purchase equity interest (non-voting) in
MezzCo, LLC (or other equivalent vehicle) in an amount as the Employer shall
determine.  Options carry a strike price based on fair market value at the time
of grant and vest in installments as may be set forth in the option grant.

 

4.                                       Extent of Services.  Employee agrees
that the duties and services to be performed by Employee shall be performed
exclusively for members of the Employer Group.  Employee further agrees to
perform such duties in an efficient, trustworthy, lawful, and businesslike
manner.  Employee agrees not to render to others any service of any kind whether
or not for compensation, or to engage in any other business activity whether or
not for compensation, that is similar to or conflicts with the performance of
Employee’s duties under this Agreement, without the prior written approval of
Employer.

 

5.                                       Policies and Procedures.  In addition
to the terms herein, Employee agrees to be bound by Employer’s policies and
procedures including drug testing and background checks, as they may be
established or amended by Employer in its sole discretion from time to time.  In
the event the terms in this Agreement conflict with Employer’s policies and
procedures, the terms herein shall take precedence.  Employer recognizes that it
has a responsibility to see that its employees understand the adverse effects
that problem gambling and underage gambling can have on individuals and the
gaming industry as a whole.  Employee agrees to read, understand, and comply
with Employer’s policy prohibiting underage gaming and supporting programs to
treat compulsive gambling.

 

6.                                       Licensing Requirements.  Employee
acknowledges that Employer is engaged in a business that is or may be subject to
and exists because of privileged licenses issued by governmental authorities in
Nevada and other jurisdictions in which Employer or Employer Group is engaged or
has applied or, during the Specified Term, may apply to engage in the gaming
business.  If requested to do so by Employer or Employer Group, Employee shall
apply for and obtain any license, qualification, clearance or the like that
shall be requested or required of Employee by any regulatory authority having
jurisdiction over Employer or Employer Group.

 

7.                                       Failure to Satisfy Licensing
Requirement.  If Employee fails to satisfy any licensing requirement referred to
in Section 6 above, or if any governmental authority directs the Employer to
terminate any relationship it may have with Employee, or if Employer shall
determine, in Employer’s reasonable judgment, that Employee was, is or might be
involved in, or is about to be involved in, any activity, relationship(s) or
circumstance that could or does jeopardize the business of Employer or
Employer’s Group, reputation or such licenses, or if any such license is
threatened to be, or is, denied, curtailed, suspended or revoked, this Agreement
may be terminated by Employer and the parties’ obligations and responsibilities
shall be determined by the provisions of Section 11.

 

3

--------------------------------------------------------------------------------


 

8.                                       Restrictive Covenants.

 

a.                                       Competition.  Employee acknowledges
that, in the course of Employee’s responsibilities hereunder, Employee will form
relationships and become acquainted with certain confidential and proprietary
information as further described in Section 8(b).  Employee further acknowledges
that such relationships and information are and will remain valuable to the
Employer and Employer Group and that the restrictions on future employment, if
any, are reasonably necessary in order for Employer and Employer Group to remain
competitive in the gaming industry.  In recognition of their heightened need for
protection from abuse of relationships formed or information garnered before and
during the Specified Term of the Employee’s employment hereunder, Employee
covenants and agrees for the six (6) month period immediately following
termination of employment for any reason (the “Restrictive Period”), not to
directly or indirectly be employed by, provide consultation or other services
to, engage or participate in, provide advice, information or assistance to, fund
or invest in, or otherwise be connected or associated in any way or manner with,
any firm, person, corporation or other entity which is either directly,
indirectly or through an affiliated company or entity, engaged in gaming or
proposes to engage in gaming in Clark County,  Nevada.  The covenants under this
Section 8(a) include but are not limited to Employee’s covenant not to:

 

i.                                          Make known to any third party the
names and addresses of any of the customers of Employer or any member of
Employer Group, or any other information or data pertaining to those customers;

 

ii.                                       Call on, solicit, induce to leave
and/or take away, or attempt to call on, solicit, induce to leave and/or take
away, any of the customers of Employer or any member of the Employer Group,
either for Employee’s own account or for any third party;

 

iii.                                    Call on, solicit and/or take away, any
potential or prospective customer of Employer or any member of the Employer
Group, on whom the Employee called or with whom Employee became acquainted
during employment (either before or during the Specified Term), either for
Employee’s own account or for any third party; and

 

iv.                                   Approach or solicit any employee or
independent contractor of Employer or any member of the Employer Group with a
view towards enticing such person to leave the employ or service of Employer or
any member of the Employer Group, or hire or contract with any employee or
independent contractor of Employer or any member of the Employer Group, without
the prior written consent of the Employer, such consent to be within Employer’s
sole and absolute discretion.

 

4

--------------------------------------------------------------------------------


 

b.                                      Confidentiality.  Employee covenants and
agrees that Employee shall not at any time during the Specified Term or
thereafter, without Employer’s prior written consent, such consent to be within
Employer’s sole and absolute discretion, disclose or make known to any person or
entity outside of the Employer Group any Trade Secret (as defined below), or
proprietary or other confidential information concerning Employer or any member
of the Employer Group, including without limitation, Employer’s customers and
its casino, hotel, and marketing data practices, procedures, management policies
or any other information regarding Employer or any member of the Employer Group,
which is not already and generally known to the public through no wrongful act
of Employee or any other party.  Employee covenants and agrees that Employee
shall not at any time during the Specified Term, or thereafter, without the
Employer’s prior written consent, utilize any such Trade Secrets, proprietary or
confidential information in any way, including communications with or contact
with any such customer other than in connection with employment hereunder.  For
purposes of this Section 8, Trade Secrets is defined as data or information,
including a formula, pattern, compilation, program, device, method, know-how,
technique or process, that derives any economic value, present or potential,
from not being generally known to, and not being readily ascertainable by proper
means by, other persons who may or could obtain any economic value from its
disclosure or use.

 

c.                                       Former Employer Information.  Employee
will not intentionally, during the Specified Term, improperly use or disclose
any proprietary information or Trade Secrets of any former employer or other
person or entity and will not improperly bring onto the premises of the Employer
any unpublished document or proprietary information belonging to any such
employer, person or entity.

 

d.                                      Third Party Information.  Employee
acknowledges that Employer and other members of the Employer Group have received
and in the future will receive from third parties their confidential or
proprietary information subject to a duty to maintain the confidentiality of
such information and to use it only for certain limited purposes.  Employee will
hold all such confidential or proprietary information in the strictest
confidence and will not disclose it to any person or entity or to use it except
as necessary in carrying out Employee’s duties hereunder consistent with
Employer’s (or such other member of the Employer Group’s) agreement with such
third party.

 

e.                                       Employer’s Property.  Employee hereby
confirms that Trade Secrets, proprietary or confidential information and all
information concerning customers who utilize the goods, services or facilities
of any hotel and/or casino owned, operated or managed by Employer constitute
Employer’s exclusive property.  Employee agrees that upon termination of
employment, Employee shall promptly return to the Employer all notes, notebooks,
memoranda, computer disks, and any other similar repositories of information
containing or relating in any way to the Trade

 

5

--------------------------------------------------------------------------------


 

                                                Secrets or proprietary or
confidential information of each member of the Employer Group, including but not
limited to, the documents referred to in Section 8(b).  Such repositories of
information also include but are not limited to any so-called personal files or
other personal data compilations in any form, which in any manner contain any
Trade Secrets or proprietary or confidential information of Employer or any
member of the Employer Group.

 

f.                                         Notice to Employer.  Employee agrees
to notify Employer immediately of any employers for whom Employee works or
provides services (whether or not for remuneration to Employee or a third party)
during the Specified Term or within the Restrictive Period.  Employee further
agrees to promptly notify Employer, during Employee’s employment with Employer,
of any contacts made by any gaming licensee that concern or relate to an offer
of future employment (or consulting services) to Employee.

 

9.                                       Representations.  Employee hereby
represents, warrants and agrees with Employer that:

 

a.                                       The covenants and agreements contained
in Sections 4 and 8 above are reasonable, appropriate and suitable in their
geographic scope, duration and content; the Employer’s agreement to employ the
Employee and a portion of the compensation and consideration to be paid to
Employee hereunder is separate and partial consideration for such covenants and
agreements; the Employee shall not, directly or indirectly, raise any issue of
the reasonableness, appropriateness and suitability of the geographic scope,
duration or content of such covenants and agreements in any proceeding to
enforce such covenants and agreements; and such covenants and agreements shall
survive the termination of this Agreement, in accordance with their terms;

 

b.                                      The enforcement of any remedy under this
Agreement will not prevent Employee from earning a livelihood, because
Employee’s past work history and abilities are such that Employee can reasonably
expect to find work in other geographic areas and lines of business;

 

c.                                       The covenants and agreements stated in
Sections 4, 6, 7, and 8 above are essential for the Employer’s reasonable
protection;

 

d.                                      Employer has reasonably relied on these
covenants and agreements by Employee;

 

e.                                       Employee has the full right to enter
into this Agreement and by entering into and performance of this Agreement will
not violate or conflict with any arrangements or agreements Employee may have or
agreed to have with any other person or entity; and

 

6

--------------------------------------------------------------------------------


 

f.                                         Employee acknowledges and warrants to
Employer the receipt and sufficiency of separate consideration for the
assignment by Employer of Employer’s rights and Employee’s obligation under
Section 8.

 

Notwithstanding Section 21, Employee agrees that in the event of Employee’s
breach or threatened breach of any covenants and agreements set forth in
Sections 4 and 8 above, Employer may seek to enforce such covenants and
agreements in court through any equitable remedy, including specific performance
or injunction, without waiving any claim for damages.  In any such event,
Employee waives any claim that the Employer has an adequate remedy at law or for
the posting of a bond.

 

10.                                 Termination for Death or Disability. 
Employee’s employment hereunder shall terminate upon Employee’s death or
Disability (as defined below).  In the event of Employee’s death or Disability,
Employee (or Employee’s estate or beneficiaries in the case of death) shall have
no right to receive any compensation or benefit hereunder or otherwise from
Employer or any member of the Employer Group on and after the effective date of
termination of employment other than (1) unpaid Base Salary earned to the date
of termination of employment (which shall be paid on Employer’s next scheduled
payroll date), (2) any earned but unpaid bonus then payable to Employee (which
shall be paid on Employer’s next scheduled payroll date), (3) business expense
reimbursement pursuant to Section 3(d), and (4) benefits provided pursuant to
Section 3(c), subject to the terms and conditions applicable thereto. For
purposes of this Section 10, Disability is defined as Employee’s inability to
perform the essential functions of Employee’s duties hereunder for a period of
time in excess of that set forth in Employer’s policies and procedures, as in
effect from time to time, or in excess of a qualified leave pursuant to the
Family and Medical Leave Act or as otherwise required by the Americans with
Disabilities Act, as applicable.  Employee hereby consents to any examination or
to provide or authorize access to any medical records that may be reasonably
required by a licensed physician selected by Employer in connection with any
determination to be made pursuant to this Section 10.

 

11.                                 (a)  Termination by Employer for Cause. 
Employer may terminate Employee’s employment hereunder for Cause (as defined
below) at any time.  If Employer terminates Employee’s employment for Cause,
Employee shall have no right to receive any compensation or benefit hereunder or
otherwise from Employer or any member of the Employer Group on and after the
effective date of termination of employment other than (1) unpaid Base Salary
earned to the date of termination of employment (which shall be paid on
Employer’s next scheduled payroll date), (2) business expense reimbursement
pursuant to Section 3(d), and (3) benefits provided pursuant to Section 3(c),
subject to the terms and conditions applicable thereto.  For purposes of this
Section 11(a), Cause is defined as Employee’s (i) failure to abide by Employer’s
policies and procedures, (ii) misconduct, insubordination, or inattention to
Employer’s business, (iii) failure to perform the duties required of Employee up
to the standards established by Employer, or other material breach of this
Agreement (other than as a result of a Disability), or (iv) failure or

 

7

--------------------------------------------------------------------------------


 

                                                inability to satisfy the
requirements stated in Section 7 above.  Prior to a termination for Cause under
this Section 11(a), Employer must provide a written notice of deficiency to
Employee and thereafter provide Employee with a reasonable opportunity to cure
the deficient conduct, if such conduct is capable of being cured.  If such
conduct is incapable of being cured or if, after a reasonable opportunity to
cure, Employee fails to cure the deficient conduct, Employer may immediately
terminate Employee’s employment hereunder for Cause.

 

(b)  At Will Termination by Employer.  Employer may terminate Employee at will
at any time upon fifteen (15) days prior written notice, or, in the Employer’s
sole discretion, the equivalent of two weeks of Base Salary in lieu of notice.

 

If Employer terminates Employee at will under this Section 11(b), Employee shall
have no right to receive any compensation or benefit hereunder or otherwise from
Employer or any member of the Employer Group on and after the effective date of
termination of employment other than (1) unpaid Base Salary earned to the date
of termination of employment (which shall be paid on Employer’s next scheduled
payroll date), (2) business expense reimbursement pursuant to Section 3(d), and
(3) benefits provided pursuant to Section 3(c), subject to the terms and
conditions applicable thereto, and (4) twelve (12) months of Base Salary;
provided that severance pay shall not exceed an amount equivalent to Base Salary
from the date of termination to the date this Agreement would otherwise expire
but for earlier termination.

 

12.                                 Termination by Employee.  Employee may
terminate Employee’s employment hereunder upon thirty (30) days’ prior written
notice to Employer.  If Employee shall terminate his employment other than for
(a) death, (b) Disability, (c) failure of Employer to pay Employee’s
compensation when due, or (d) material reductions in Employee’s duties and
responsibilities without his or her consent, Employee shall have no right to
receive any compensation or benefit hereunder or make any other claims against
Employer or any member of the Employer Group on and after the effective date of
termination of employment other than (1) unpaid Base Salary earned to the date
of termination of employment (which shall be paid on Employer’s next scheduled
payroll date), (2) business expense reimbursement pursuant to Section 3(d), and
(3) benefits provided pursuant to Section 3(c), subject to the terms and
conditions applicable thereto.

 

13.                                 Cooperation Following Termination. 
Following termination of employment of Employee’s employment hereunder for any
reason, Employee agrees to reasonably cooperate with Employer upon the
reasonable request of Employer and to be reasonably available to Employer with
respect to matters arising out of Employee’s services to any member of the
Employer Group.  Employer shall reimburse, or at Employee’s request, advance
Employee for expenses reasonably incurred in connection with such matters.

 

14.                                 Interpretation; Each Party the Drafter. 
Each of the parties was represented by or had the opportunity to consult with
counsel who either participated in the formulation and documentation of, or was
afforded the opportunity to review and provide comments on,

 

8

--------------------------------------------------------------------------------


 

                                                this Agreement.  Accordingly,
this Agreement and the provisions contained in it shall not be construed or
interpreted for or against any party to this agreement because that party
drafted or caused that party’s legal representative to draft any of its
provisions.

 

15.                                 Indemnification.  Employer shall indemnify
Employee to the fullest extent permitted by Nevada law and the articles of
incorporation and bylaws of the Employer.  Such indemnification shall include,
without limitation, the following:

 

a.                                       Indemnification Involving Third Party
Claims.  Employer shall indemnify Employee if Employee is a party to or is
threatened to be made a party to or otherwise involved in any threatened,
pending or completed action, suit or proceeding, whether civil, criminal,
administrative or investigative (each a “Claim”), other than a Claim by or in
the name of Employer or any entity in the Employer Group, by reason of the fact
that Employee is or was serving as an employee or agent of Employer or any
entity in the Employer Group (each an “Indemnifiable Event”), against all
expenses, including attorneys’ fees, judgments, fines, and amounts paid in
settlement (collectively, “Expenses”) actually and reasonably incurred by
Employee in connection with the investigation, defense, settlement or appeal of
such Claim, if Employee either is not liable pursuant to NRS Section 78.138 or
acted in good faith and in a manner Employee reasonably believed to be in or not
opposed to the best interests of Employer and, in the case of a criminal Claim,
in addition had no reasonable cause to believe that his or her conduct was
unlawful.

 

b.                                      Determination of Appropriateness of
Indemnification.  Notwithstanding the foregoing, the obligations of Employer
under this Section 15 shall be subject to the condition that, unless ordered by
a court, a determination shall have been made that indemnification is proper
under the specific circumstances, pursuant to and in accordance with NRS
Section 78.751, as in effect from time to time.

 

c.                                       Indemnification for Defense Only.  The
indemnification authorized by this Section 15 does not include any actions,
suits or proceedings initiated by Employee against Employer or any entity in the
Employer Group.

 

d.                                      Settlement of Claims.  Neither Employee
nor Employer shall settle any Claim without the prior written consent of the
other (such consent not to be unreasonably withheld or delayed).

 

16.                                 Severability.  If any provision hereof is
unenforceable, illegal or invalid for any reason whatsoever, such fact shall not
affect the remaining provisions hereof, except in the event a law or court
decision, whether on application for declaration, or preliminary injunction or
upon final judgment, declares one or more of the provisions of this Agreement
that impose restrictions on Employee unenforceable or invalid because of the
geographic scope or time duration of such restriction.  In such event, Employer
shall have the option to deem the invalidated restrictions retroactively
modified to provide for the maximum

 

9

--------------------------------------------------------------------------------


 

                                                geographic scope and time
duration that would make such provisions enforceable and valid.

 

Exercise of this option shall not affect Employer’s right to seek damages or
such additional relief as may be allowed by law in respect to any breach by
Employee of the enforceable provisions of this Agreement.

 

17.                                 Survival.  Notwithstanding anything in this
Agreement to the contrary, to the extent applicable, Sections 8 through and
including Section 17 shall survive the termination of this Agreement.

 

18.                                 Notice.  For purposes of this Agreement,
notices and all other communications provided for in this Agreement shall be in
writing and shall be deemed to have been duly given (i) when personally
delivered, (ii) the business day following the day when deposited with a
reputable and established overnight express courier (charges prepaid), or
(iii) five (5) days following mailing by certified or registered mail, postage
prepaid and return receipt requested.  Unless another address is specified,
notices shall be sent to the addresses indicated below:

 

To Employer:

 

 

Mr. Michael V. Mecca

OpBiz, LLC

3667 Las Vegas Blvd. South

Las Vegas, NV 89109

 

To Employee:

 

 

 

 

 

 

 

 

 

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.

 

19.                                 Tax Withholding.  Notwithstanding any other
provision of this Agreement, Employer may withhold from any amounts payable
under this Agreement, or any other benefits received pursuant hereto, such
Federal, state, local and other taxes as shall be required to be withheld under
any applicable law or regulation.

 

20.                                 Dispute Resolution.

 

a.                                       Any dispute, claim or controversy
arising from or related in any way to this Agreement or the interpretation,
application, breach, termination or validity

 

10

--------------------------------------------------------------------------------


 

                                                thereof, including any claim of
inducement of this Agreement by fraud, or arising from or related in any way to
Employee’s employment with Employer will be submitted first to mediation to be
exclusively paid for by Employer up to a maximum of $5,000 in mediation fees and
costs, with each party to bear its own attorney’s fees and costs.  If the
parties wish to engage in mediation, which mediator’s fee and costs exceeds
$5,000, the parties shall, after payment of the first $5,000 by Employer,
thereafter equally share the mediator’s fee and costs.  If the parties are not
successful in resolving disputes pursuant to mediation, the parties agree that
any claim or controversy arising from or in any way related to this Agreement to
the interpretation, application, breach, termination or validity thereof,
including any claim of inducement of this Agreement by fraud or arising from or
related in any way to Employee’s employment with Employer, will be submitted for
final resolution by private arbitration before a single arbitrator and in
accordance with the National Rules for the Resolution of Employment Disputes and
practices then in effect of, the American Arbitration Association, or any
successors thereto (“AAA”), except where those rules conflict with these
provisions, in which case these provisions control; provided, however, that
Employer shall have the right to seek in court equitable relief, including a
temporary restraining order, preliminary or permanent injunction or an
injunction in aid of arbitration, to enforce its rights set forth in Section 8. 
The arbitration will be held in Las Vegas, Nevada.

 

b.                                      Giving recognition to the understanding
of the parties hereto that they contemplate reasonable discovery, including
document demands and depositions, the arbitrator shall provide for discovery in
accordance with the Nevada Rules of Civil Procedure as reasonably applicable to
this private arbitration.

 

c.                                       To the extent possible, the arbitration
hearings and award will be maintained in confidence, except as may be required
by law or for the purpose of enforcement of an arbitral award.

 

d.                                      Each party shall bear its own attorney’s
fees, costs and expenses incurred in connection with arbitration proceedings
pursuant to this Agreement to arbitrate.  The fees, costs, and expenses of the
arbitrators and related expenses shall be paid by the Employer up to a maximum
of $5,000.  Any fees, costs and expenses of the arbitrators shall thereafter be
shared equally between Employer, on one hand, and Employee on the other hand.

 

e.                                       Each party hereto waives, to the
fullest extent permitted by law, any claim to punitive or exemplary or
liquidated or multiplied damages from the other.

 

21.                                 No Waiver of Breach or Remedies.  No failure
or delay on the part of Employer or Employee in exercising any right, power or
remedy hereunder shall operate as a waiver thereof nor shall any single or
partial exercise of any such right, power or

 

11

--------------------------------------------------------------------------------


 

                                                remedy preclude any other or
further exercise thereof or the exercise of any other right, power or remedy
hereunder.  The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

 

22.                                 Amendment or Modification.  No amendment,
modification, termination or waiver of any provision of this Agreement shall be
effective unless the same shall be in writing and signed by an officer of
Employer (other than Employee), and Employee, nor consent to any departure by
the Employee from any of the terms of this Agreement shall be effective unless
the same is signed by an officer of Employer (other than Employee).  Any such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.

 

23.                                 Governing Law; Venue.  The laws of the State
of Nevada shall govern the validity, construction, and interpretation of this
Agreement, without regard to conflict of law principles.  Each party irrevocably
submits to the exclusive jurisdiction of the courts of the State of Nevada
located in Clark County in any action, suit or proceeding arising out of or
relating to this Agreement or any matters contemplated hereby, and agrees that
any such action, suit or proceeding shall be brought only in such court.

 

24.                                 Headings.  The headings in this Agreement
have been included solely for convenience of reference and shall not be
considered in the interpretation or construction of this Agreement.

 

25.                                 Assignment.  This Agreement is personal to
Employee and may not be assigned by Employee.

 

26.                                 Prior Agreements.  This Agreement shall
supersede and replace any and all other prior discussions and negotiations as
well as any and all agreements and arrangements that may have been entered into
by and between Employer or any predecessor thereof, on the one hand, and
Employee, on the other hand, relating to the subject matter hereof.  Employee
acknowledges that all rights under such prior agreements and arrangements shall
be extinguished.

 

12

--------------------------------------------------------------------------------


 

                IN WITNESS WHEREOF, Employer and Employee have entered into this
Agreement in Las Vegas, Nevada, as of the date first written above.

 

                “EMPLOYEE”

                DEAN DILULLO

 

 

 

Signature

 

 

 

                “EMPLOYER”

                OPBIZ, L.L.C.

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Its:

 

 

 

Title

 

 

13

--------------------------------------------------------------------------------